Title: To Thomas Jefferson from Fantin Latour, 4 October 1787
From: Latour, Fantin
To: Jefferson, Thomas



Monsieur
A Grenoble ce 4 8bre 1787

La Bonté avec laquelle vous avés repondu à La lettre que j’ai eu L’honneur De vous écrire L’année Derniere pour un jeune  homme qui Desiroit s’aller établir en amérique, m’engage à vous en écrire une seconde pour vous prier De vouloir Bien vous intéresser à un jeune homme De mes parens.
Je vous Dirai D’abord, monsieur, que Le jeune homme pour qui je vous avois écris n’a pas encore pu executer son projet. Quand il a voulu vendre sa légitime, son frere Lui a élévé Des Difficultés qu’il n’a pu surmonter jusqu’à présent.
Mon parent Dont j’ai à vous entretenir est Dans une position Différente. Il a Deux freres et une soeur. Son pere âgé de 68 ans peut lui laisser à sa mort une legitime De 6000.₶ Ce jeune homme a Depuis long tems le Dessein De passer Dans votre patrie. Son unique But, monsieur, est D’y acquerir Des terres, De se marier et De se nourrir lui et sa famille Du travail De ses mains. Il veut mener une vie champêtre Dont on ne peut goûter Les vrais Douceurs que Dans un pays Libre et De Bonnes mœurs.
Etant en ceci, monsieur, le seul confident De mon parent, il m’a très bien observé que le seul tems favorable pour L’execution D’un pareil projet étoit celui De La jeunesse. Il voudroit Dans ce cas trouver Dans votre patrie quelques moyen De subsister jusqu’à La mort De son pere; alors, monsieur, il s’y etabliroit D’autant plus facilement qu’il sauroit La langue angloise, les coutumes et Les usages De votre patrie.
Mon parent seroit au comble de ses vœux, monsieur, si vous pouvies Lui procurer ce qu’il Desire. Je crois qu’il pourroit se rendre utile Dans une maison De commerce; il écrit passablement et sait bien L’arithmétique. II est âgé de 28 ans, D’une constitution robuste; il professe la religion protestante. Je n’entre pas Dans De plus grands Détails à son égard parceque je n’ai point L’honneur D’être connu De vous, mais j’ose vous Dire qu’il ne perdra rien à se faire connoitre.
Je croirois, monsieur, ma Lettre imparfaite, si pour vous prouver L’envie qu’il a De passer Dans votre patrie, J’oubliois De vous Dire qu’il a Le Dessein D’y passer en qualité D’engagé s’il ne trouvoit pas L’argent nécessaire pour son passage. Il vous prieroit Dans ce cas Là De lui indiquer le port De mer Le plus fréquenté par Les Batimens américains et De L’addresser s’il est possible à quelque cessionnaire connu de vous.
J’ai L’honneur D’être avec le plus profond Respect Monsieur votre très humble et très obeissant serviteur,

Fantin la tour


Demeurant cour De chaulne grande [rue] à grenoble

